Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 06/14/2021.
Claims 1-20 are currently pending.
The Terminal Disclaimed filed on 08/31/2022 has been approved.

Compact Prosecution
In keeping with the USPTO’s policy on compact prosecution, Examiner Kamara reached out by phone to Applicant’s representative, Blake Impecoven, on August 31, 2022. Examiner reached out to request a Terminal Disclaimer to put the application in condition for  the allowance asserted herein below. 
Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 are considered allowable because the prior art does not teach limitations including: 
“receiving, at a first border node in a first network, a request from a source node to coordinate a data transmission to a multicast group of destination nodes …
 sending, from the first border node and to the second border node, an advertisement message including an indication of an address of the source node, a group address associated with the multicast group of destination nodes, and network capability information associated with the first network,” in addition to other claim limitations as recited, in various permutations, in independent claims 1, 8, 15.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Barrett et al (US 20030135644 A1) is pertinent to a that use a multicast forwarding state and multicast protocols to check the actual flow of multicast data through a router for a specified multicast group address. The outgoing interfaces of a router are checked to see whether any neighbouring multicast routers are using these protocols for the multicast stream.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419